A{Kil   I'{ 2015

                                                          I
                                                          I
                                                          I
RE:     Maximiliano       Gonzalez, Jr.   No.s B-99-2083-6-CR-B;B-99-2084-

        0-0CR-B, B-99-2085-0-CR-B
                                                          1         RECEIVED IN
                                                          I    COURT OF CRIMINAL APPEALS

                                                                        APR 2 7 2015
Attention: Honorable Clerk Acosta

      Enclosed    please find an original copy of 1.) Motion ~b~l~SQ~~,Cierk

to     File    APPLICANT     FOR WRIT OF MANDAMUS and 2.) APPLICATION FOR

WRIT     OF    MANDAMUS     to   be   filed and brought to the Attention of

this Court.



              Thank you for your Asssistance



                                               _/f..,& ~l~-"'~ ~ ():>.... ~~
                                                Maximiliano Gonzalez,_,Jr
                                                (PROSE)
                                                T.D.C.J. I.D. # 905188
                                                Connally Unit
                                                899 F.M. 632
                                                Kenedy, Te1as 78119




P.S. Also enclosed please find
    a S.A.S.E. for you to date
    stamp and return upon reciet
    of this letter.
                     NO. B-99-2083-0-CR-B; B-99-2084-0-CR-B
                              and B-99-2085-0-CR-B                  I
                                 I
MAXIMILIANO GONZALEZ, Jr.                         §
                RELATOR,                                             I
                             !
                                                  §             IN THE COURT
                                                                     I
              v.                        I         §         OF CRIMTNAL APPEALS
                                                                     I
BEE COUNTY DISTRICT CLERK,                        §        OF THE STtTE OF TEXAS
             Respond ant                                             I

                                                  §                  !

                                                                     I
                                                                     I
     MOTION FOR LEAVE TO FILE APPLICATION FOR WRITI OF MANDAMUS

                                                                     I


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL                     ~PPEALS:

                                                                     I
   Comes      now,        Maximiliano         Gonzalez,     Jr. Relatbr,     in the above

entitled      and         numbered       cause, and respectfully boves this Court

pursuant      to     Texas           Rules   of
                                                                         I
                                                  Appellate Procedure 72.1 to Grant

1 eave   to    f 1. 1 e     t he               .
                                      Accompany1ng      . .
                                                      or1g1na 1 App 11.~cat1on
                                                                           .   f or Wr1t
                                                                                      .
                                                                         I
of Mandamus.




                                                          Respectfully Submitted,



                                                          ~i~diful~l¥f{~ ~)
                                                          (PROSE)
                                                          T.D.C.J. i.ID. # 905188
                                                          Connally unit
                                                          899 F.M. 632
                                                                      I
                                                          Kenedy, Texas 78119
f   ~-   .•

                                                                                   !
                                                                                   I
                                                     CERTIFICATE OF SERVICE


                                                                                   I
                        This       is    to     certify    that a copy of the adove entitled and

              numbered           Motion        has
                                                                                   I
                                                      been served on Clerk, Abell Acosta, Supreme

              Court       Bldg.,         201     W 14th     St, Rm 106, Austin,    ~exas   78711-2308

              by   Mail,           By    depositing it Post paid,          in an Off~cial depository

              un d er     th e      care                               0             I posta 1 Serv1ce
                                               an d custo d y o f t h e Un1te d States             0




              on the        tt.f        day of April,      2015.




                                                                       ~i*n~trfz ,Gi~ ~_)
                                                                       T.D.C.J. IlD. # 905188
                                                                       Connally uhit   I
                                                                       899 F.M. 632
                                                                       Kenedy, Te~as 78119
                                                                                       I
                                                                                       I
                                                                                       I
                                                                                       I
                                                                                       I
- __.


                            NO. B-99-2083-0-CR-B, B-99-2084-0-CR-B
                                       B-99-2085-0-CR-B        I
                                                                            I
 MAXIMILIANO, GONZALEZ, Jr                            §                     I
                   Relator                                           IN THE !COURT OF
                                                      §                     I
                       v.                                        CRIMINAL APPEALS OF
                                                      §
 BEE COUNTY DISTRICT CLERK                            §
                                                                            I
                                                                  THE STATE OF TEXAS
                 Respondant
                                                      §



                              APPLICATION FOR WRIT OF MANDAMUS!
                                                                            I


 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL rPPEALS:
                                                                            I

        Comes        Now,     Maximiliano         Gonzalez,Jr, RelatoD,         and files this

 Application            for     writ       of mandamus directing BeJ County District

 Clerk,         Respondant          to     forward        Relators    Appli~ation   for Habeas

 Corpus         Relief        under       Texas    Code of Criminal       P~ocedure     Article

 11.07,         to     the Court of Criminal Appeals pursuanlt to Art. 11.07,

 § 3(c).

                 In     support          of this Application,         Relata~   shos the Court

 the following:                                                             I

                                                     I.


        On September 15th, 2003, Relator filed a Writ of Habeas Corpus

with       the        District        Clerk of Bee County, Pursuant to Art. 11.07.

A       copy     of     the     Bee County District Clerk's date of reciept and

 filing         reflecting          this     action        is   attached as [Exhibit A]. As

of       this        date     the     Respondant          has   refsed to forward Relator's

Writ to the Court of Criminal Appeals as required by Art. ll.07§3(c).
•,




                                                      II.

                                                                           I
             The     Respondents           failure     to act as requestbd by relator is

     a     failure     to     perform        a    ministerial      function under the facts

     of     this     case.     See     GIBSON V. DALLAS COUNTY                             275

     S.W.3d. 491 (Tex. Crim. App. 2009).


                                                     II I.


          The relator has no adequate remedy at law to                             the reques-

     ted relief other than this Application.


                                                      IV.

           This     Court     has    Jurisdiction            to issue a Writ of Mandamus in

     this     cause        under     Article 5, Section 5 of the           T~xas   Texas Cons-

     titution and Article 4. 04 of the Code of Criminal! Procedure.


           Wherefore,        Relator       prays      this     Court Grant this Application

     and     issue     a     Writ of Mandamus directing the Bee County District

                   Respondent,        to     forward        Relator's   Application for Writ

     of     Habeas     Corpus· Art.              11.07 to this Court of Criminal Appeals

     immediately.


                                                                 Respectfully Submitted,



                                                                ~miJJI~~z~,C(;. s~)
                                                                 (PRO SE)
                                                                 T.D.C.J. I.D. # 905188
                                                                 Connally Unit
                                                                 899 F.M. 632
                                                                 Kenedy, Texas 78119
                                        UNSWORN DECLARATION

   I     Maximiliano       Gonzalez,   J~,    #905188 am   p~esently incalce~ated in the John
                                                                              I
B. Coonally Unit in Ka~nes County Texas. I decla~e unde~ the penalty of pe~jury
                                                                              !
that the facts stated in this document               a~e t~ue    and    cor~ec~.

EXecuted on Ap~il          L(/     2015.

                                                           4)(7  ~~ M-~ /',o._ s )
                                                           MaximilianoGqnzal¢~}r:
                                                           TDCJ.ID.# 905188
                                                                              I
                                                                              I
                                       CERTIFICATE OF SERVICE

   I     certify    that     a Coppy of Application        Fo~ W~it      of Mandamus was served on

                                                                   w.         I
Cle~k,    Abel     Acosta,       Sup~eme


Texas 78711-2308, By U.S. Mail on Ap~il
                                             Cou~t   Bldg. 201

                                                     11[   2015.
                                                                              I-I
                                                                        14th, St    Rm 106, Austin,




                                                                ~-"' ~JL ~ C&.
                                                                 Maximiliill1d0nzale ~~. · ".·
                                                                                                      s;)
                                                                               I
                                                                               I
                                                                               I
                                                                               I
.   .
    ~   ...




              I
                                         INMATE CORRESPONDENCE REPLY[
                                                                                   I
TO:MAXIMILIANO GONZALES JR. #905188                         FROM SANDRA ClARK
  \9 fM 632                                                 DISTRICT CLERK BEE COUNTY
t\ENDY. TEXAS 78119 .                                       P. 0. BOX 666          :
                                                            BEEVILLE. TEXAS 78104

Re: Post Conviction Writ of Habeas Corpus. B·99-2085-0..CR..a..1                 . _j       .
                                                                                    '
                                                                                    I

Dear MAXIMiliANO GONZALES JR., # 905188                 File date: SEPTEMBER 15, 2003
                                                                                   I

[ ]        Upon receipt of proper fee, the copies you requested will be preparkJ and mailed. Non-certified
           copies are $1.00 for the first page and 25 cents for each additional page. Certified copies are $1.00
           per page. The costfor copieS requested wiD be $ .            ·.   .     I
       ]   We will need a court order to prepare the copies you requested at no charge to you.
                   .                 .                                             I
       ]   Contact the Court Reporter fisted below to request a copy of the Statement of Facts and fees.
           Name         ·          ·    · ·· ·   ··     ·    · ·             ·1      · ·
           Address:                                                            I
                                                                                    I
)TACSRS 2001                                                                           I
District Clerk                                                                                                                                                                        105 W. Corpus Christi
Sandra Clark                                                                                                                                                                          Rm. 201           ·
P.O.Box666                                                                                                                                                                           .Beeville, Texas 78102
Beeville., Texas 78104-0666                                                                                                                                                           (361) 362-3282 (Fax)
(361) 362-3242


                                                                    COUNTY OF BEE
                 George Morrill II
                 Bee County District Attorney
                 105 W. Corpus Christi
                 Beeville, Texas 78102

                                                                                                                                                        I
                                       RE: Post Conviction Writ Of Habeas Corpus I
                                       CAUSE NO. B-99-2084-0-CR-B ·-i
                                       STATE OF TEXAS VS MAXIMILIANO GONZALES· JR.

                 Dear George Morrill,

                          Mr. Maximiliano Gonzales Jr. filed a Post Conviction \Vrit (i)f Habeas Corpus In
                 the 156m District ·court of Bee County Texas, on September 15, 2o03, in accordance
                 with the Code of Criminal Procedure Art. 11.07 (2) (B). A copy of kuch is hereby being
                 forwarded to you for your review. Your answer date is Septembct 29th, 2003. If an
                 answer is not filed with the court on or before this date, the tr~1script of the Post
                 Conviction Writ of Habeas Corpus will be forwarded to the Court of                                                                                                  I
."
 '



                                                                                                'I
     Maximiliano Gonzales. Jr.
     TDCJ-ID # 905188
     899FM 632
     Kenedy, Texas 78119



     August~ I, 2003




     Mrs. Sandra Clark
     District Clerk, Bee County
     Beeville, Texas 78104-0666


                                                                         i
     Re:    Cause Nos. B-99-2083-0-CR-B, B-99-2084-0-CR-B and B-99-2085-0-CR-B
            The State of Texas v. Maximiliano Gonzales. Jr;              '




     Dear Mrs. Oarlc:

     Enclosed please find the Original Application for Writ of Habeas Corpus witr Brief in Support.
     Please file and bring to the attention of the proper court. Please date stamp this letter and return it
     to me at the address above.                                '                                 1




     Your kind ass.istance is greatly appreciated.




     Sincerely,